Case 5:18-cv-01526-SMH-KLH Document 120 Filed 01/28/20 Page 1 of 1 PageID #: 3681



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                SHREVEPORT DIVISION

  MAGNOLIA ISLAND                                 CIVIL ACTION NO. 18-01526
  PLANTATION, L.L.C., ET AL.

  VERSUS                                          JUDGE S. MAURICE HICKS, JR.

  LUCKY FAMILY, L.L.C., ET AL.                    MAGISTRATE JUDGE HAYES

                                             ORDER

         After consideration of Defendant Julian C. Whittington’s (“Whittington”) Consent

  Motion to Extend Deadline (Record Document 111) and considering the upcoming trial

  date in this matter, set for April 13, 2020,

         IT IS ORDERED that the Motion to Extend Deadline is hereby GRANTED. The

  deadline for Whittington to file a response to Plaintiffs’ Opposition (Record Document 103)

  to Whittington’s Motion for Summary Judgment (Record Document 96) is extended to

  February 3, 2020.

         IT IS FURTHER ORDERED that the deadline for Plaintiffs to file a response to

  Whittington’s Opposition (Record Document 104) to Plaintiffs’ Motion for Partial Summary

  Judgment (Record Document 80), be extended to February 3, 2020.

         THUS DONE AND SIGNED, at Shreveport, Louisiana, this 28th of January, 2020.
